Citation Nr: 1624595	
Decision Date: 06/20/16    Archive Date: 06/29/16

DOCKET NO.  13-34 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for a closed head injury with mild/stable traumatic brain injury (TBI).

2.  Entitlement to an initial disability rating in excess of 10 percent for degenerative arthritis of the cervical spine.

3.  Entitlement to an initial compensable disability rating for mild xerosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the U.S. Navy from August 1989 to September 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in October 2015.  A transcript of that hearing has been associated with the claims file.
 
The Board also notes that, in addition to the paper claims file, there are files in Virtual VA and the Veterans Benefits Management System (VBMS).  VBMS contains the Veteran's request to expedite his appeal and Virtual VA contains additional medical records dated March 2011 to August 2013.  The remainder of the documents in those files are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  
 
The Board notes that the Veteran has requested that his case be expedited, due to financial hardship.  Appeals must be considered in docket order, but may be advanced if sufficient cause is shown.  38 C.F.R. §§ 7107(a), 20.900(c).  Sufficient cause includes advanced age (defined as 75 years or more), serious illness, severe financial hardship, or administrative error resulting in a significant delay.  An appeal may also be advanced if the case involves interpretation of a question of law of widespread application affecting other claims.  The Board finds that there is sufficient cause in this case, due to the Veteran's submitted document showing financial hardship, and the motion to advance the case on the docket is granted.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was last afforded VA examinations in connection with his claims in March 2011.  The Veteran contends that these examinations did not accurately assess his conditions and that his disabilities have become worse since that time.  Therefore, the Board finds that additional VA examinations are needed to ascertain the current severity and manifestations of the Veteran's service-connected head injury/TBI, cervical spine disorder, and skin disorder.

Further, it appears that the Veteran may have received vocational rehabilitation counseling from VA.  Such records may be relevant to the Veteran's claim and as such, the Veteran's vocational rehabilitation file should be obtained and associated with his claims file.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his head injury/TBI, cervical spine disorder, and skin disorder.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

Any outstanding, relevant VA medical records should also be obtained and associated with the claims file.  Also obtain the Veteran's Vocational Rehabilitation file.  

2.  After the above development has been completed and all records associated with the claims file, the Veteran must be afforded a VA examination to determine the severity and manifestations of his head injury/TBI.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  An explanation for all opinions expressed must be provided.  

The examiner should include an evaluation for each of the aspects that are characteristic of TBI (cognitive, emotional/behavioral, and physical).  If deemed necessary, additional evaluation in one or more of these areas of dysfunction should be obtained so that there may be a complete picture of the Veteran's head injury/TBI disorder.

The examiner is also asked to specifically comment on the Veteran's headaches and address whether the headaches are related to the Veteran's service-connected head injury/TBI in his or her report.  

3.  After the above development has been completed and all records associated with the claims file, the Veteran must be afforded a VA examination to determine the severity and manifestation of the Veteran's cervical spine disorder.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  An explanation for all opinions expressed must be provided.  

The examiner must provide accurate and fully descriptive assessments of all cervical spine symptoms.  In particular, the examiner should provide the range of motion of the cervical spine in degrees and state whether there is any form of ankylosis.  He or she should also indicate whether there is any muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis or whether any radiculopathy is present.  The appropriate Disability Benefits Questionnaire must be utilized.  

4.  After the above development has been completed and all records associated with the claims file, the Veteran must be afforded a VA examination to determine the severity and manifestation of the Veteran's skin disorder.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  An explanation for all opinions expressed must be provided.  

It should be noted that the Veteran has stated that his service-connected skin disorder affects a larger area of the body than just his hands.  As such, the examiner is requested to evaluate the Veteran's entire body with regard to his service-connected skin disorder.

The examiner must provide accurate and fully descriptive assessments of all skin disorder symptoms.  The appropriate Disability Benefits Questionnaire must be utilized.  

5.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and an appropriate period of time should be allowed for response.
 
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




